Citation Nr: 0316877	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-17 765A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating for residuals of a 
fractured olecranon process of the left ulna with arthritis 
(left elbow disability), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claims seeking 
entitlement to increased ratings for the residuals of a 
fractured olecranon, left ulna, and for his left ulnar 
neuritis.  The veteran perfected a timely appeal of this 
determination to the Board.

In June 1999, the veteran's claims file was transferred to 
the St. Petersburg, Florida, RO.  Thereafter, in an August 
1999 rating decision, the RO added the veteran's left elbow 
arthritis to the service-connected left elbow disability, as 
reflected on the title page of this decision.

When this matter was initially before the Board in June 2002, 
the Board denied his claims seeking increased ratings for his 
left elbow disability and his left ulnar neuritis.  The 
veteran appealed that part of the Board's decision that 
denied a disability rating in excess of 10 percent for 
residuals of a fractured olecranon process of the left ulna 
with arthritis to the United States Court of Appeals for 
Veterans Claims (Court); in doing so, he specifically 
indicated that he was not pursuing an appeal of the denial of 
his left ulnar neuritis claim.  

In a February 2003 order, the Court granted the parties' 
joint motion for remand, vacating the Board's June 2002 
decision insofar as it denied entitlement to an increased 
rating for his for residuals of a fractured olecranon process 
of the left ulna with arthritis and remanded the case for 
compliance with the terms of the joint motion.  In light of 
the foregoing, the Board will consider the veteran's claim 
seeking an increased rating for the residuals of a fractured 
olecranon process of the left ulna, but will not again 
address his left ulnar neuritis claim.

Finally, although at various points during this appeal, the 
veteran requested the opportunity to testify at RO and Board 
hearings, in an August 1999 letter, he withdrew his requests 
to do so.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran is left-hand dominant; therefore, his left 
elbow and forearm are part of his major upper extremity.

3.  Objectively, the veteran's left elbow disability is 
manifested by limitation of left forearm flexion to 110 
degrees and left forearm extension to 50 degrees, with pain 
objectively shown on motion in all spheres; given the veteran 
complains of experiencing constant pain, it is at least as 
likely as not that functional loss due to pain results in 
impairment in addition to that that shown objectively, which 
is consistent with limitation of flexion and extension of the 
left forearm to 100 degrees and 45 degrees, respectively.

4.  Even when pain is considered, the preponderance of the 
evidence is against a finding that the veteran's left elbow 
disability results in functional loss consistent with or 
comparable to limitation of left forearm flexion to 70 
degrees or extension to 90 degrees.  

5.  The medical evidence shows that the veteran's left elbow 
disability is not productive of malunion or nonunion of the 
ulna.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 percent disability rating for 
residuals of a fractured olecranon process of the left ulna 
with arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.69, 4.71a; Diagnostic Codes 5003, 5206, 5207, 5208, 
5211 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for an 
increased rating for his left elbow disability, and that the 
requirements of the VCAA have in effect been satisfied.

In June 1998, the veteran has been provided with a VA 
examination to determine the nature and extent of his left 
elbow disability.  He and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In an April 2001 RO letter and in 
the June 2002 Board decision, VA notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  These 
communications gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

The service medical records show that the veteran sustained a 
chip avulsion fracture of the left olecranon in 1965 and that 
he is left handed.  In an October 1990 rating decision, the 
RO granted service connection for the residuals of a 
fractured olecranon process, left ulna, and assigned a 10 
percent rating under Diagnostic Code 5299-5211, effective May 
30, 1990.  The evaluation of this condition remained in 
effect when the veteran filed this claim seeking a higher 
rating in May 1998.

In June 1998, the veteran was afforded a formal VA 
examination.  During the examination, the veteran noted the 
history of his left elbow disability and complained that it 
was productive of pain that had gradually increased over the 
years.  In this regard, the veteran reported that the 
condition was productive of pain, soreness and stiffness, and 
occasionally, swelling, fatigability and give way.

The physician indicated that the veteran was left handed and 
that he was treating his left elbow disability with 
sertraline, trifluoperazine and Prinivil.  The examination 
revealed that the veteran had left elbow pain, soreness and 
tenderness, as well as pain on motion.  The physician stated 
that the veteran's left forearm extension was limited to 50 
degrees and his flexion to 110 degrees, each with pain.  
Indeed, the examination disclosed that the veteran had pain 
throughout the range of motion, including at the extremes of 
flexion and extension.  He had positive Phalen and Tinel's 
signs over his elbow, with some intrinsic weakness.  

X-rays showed that he had degenerative arthritis of the left 
elbow and the examiner commented that repetitive use and 
weather changes bothered and aggravated the left elbow 
condition, which he characterized as "a chronic, ongoing 
problem."  In addition, the physician indicated that the 
veteran was not suffering a flare-up during the examination.  
The examiner further stated that the veteran worked in the 
security field, and that despite his left elbow disability, 
he was able to perform his normal daily activities; however, 
the examiner cautioned that "overuse of the left arm caused 
him problems."

Based on the above evidence, the RO denied entitlement to an 
increased evaluation for the veteran's left elbow disability, 
and as noted in the introduction, the veteran perfected an 
appeal.  

In prosecuting this appeal, in numerous statements, the 
veteran has consistently argued that an increased rating is 
warranted because the condition is productive of constant 
joint pain and left elbow swelling, and has maintained that 
it warranted a disability rating of at least 40 percent.  In 
this regard, he argued that because he was left handed, the 
condition was particularly disabling, indicating that he 
suffered from it on a daily basis, and describing the pain as 
"unbearable at times."  

In written argument, the veteran's representative highlighted 
the veteran's repeated complaints of left forearm and elbow 
pain, as well as the findings of the June 1998 VA examination 
report.  Disabled American Veterans asserted that, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a higher rating was thus 
warranted for his left elbow disability.

In a June 2002 decision, the Board denied the veteran's claim 
for an increased rating for his left elbow disability.  As 
noted above, the veteran appealed to the Court, which in a 
February 2003 order, Court granted the parties' joint motion 
for remand, vacating the Board's June 2002 decision.  The 
October 2002 joint motion reflects that the Board's decision 
was vacated because:  (1) the veteran's left elbow disability 
includes arthritis, and the Board had not considered whether 
a separate rating was warranted for this disease; (2) the 
Board had failed to consider all appropriate diagnostic 
codes, especially those relating to limitation of motion, and 
not just Diagnostic Code 5211; (3) for consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's 
decisions in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) 
and Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

In a May 2003 letter to the veteran, the Board advised the 
veteran of the Court's February 2003 order and invited him to 
submit further evidence and argument in support of this 
claim, and provided him a period of 90 days in which to do 
so.  In response, in a letter dated later that same month, 
the veteran reiterated many of his prior contentions, and 
emphasized that he had daily, severe left arm pain and 
discomfort "with no relief."  In addition, the veteran 
stated that, due to his left elbow disability, he had 
limitation of motion and "loss of use of the arm as a 
whole."  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 204-7.  

In addition, 38 C.F.R. Part 4, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for the condition, 
even if there is no actual limitation of motion.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Further, under the laws administered by VA, for rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating is determined by the evidence of record, or 
by testing on VA examination.  38 C.F.R. § 4.69 (2002).  
Here, as the service medical records and post-service medical 
records reflect that the veteran is left-hand dominant, his 
left upper extremity is his major extremity for rating 
purposes.

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Further, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The veteran's left elbow disability is currently rated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5211, which contemplates malunion and/or nonunion of the 
ulna.  Upon reflection, and based on a careful review of the 
record, in light of the veteran's contentions, which reflect 
complaints limitation of motion and functional impairment due 
to pain, and in the absence of any medical evidence showing 
that the veteran's left elbow disability is manifested by any 
malunion or nonunion of the ulna, the Board finds that, as 
recognized by the parties in the joint motion, this 
disability is more appropriately rated based on limitation of 
motion due to his service-connected arthritis.

The definition of the service-connected left elbow disability 
includes arthritis, and in his statements, the veteran has 
consistently and emphatically argued that a higher rating is 
warranted.  Indeed, in his most recent statement, dated in 
May 2003, the veteran reiterated how painful and disabling 
his left elbow disability was, and stressed that the 
medications prescribed to treat the condition afforded him 
little or no relief.  In light of these statements, and 
particularly the one submitted in May 2003, the Board, in its 
role as fact finder, finds the veteran to be a very credible 
witness, and resolving all reasonable doubt in his favor, 
concludes that his left elbow disability warrants a 20 
percent rating under Diagnostic Code 5208.

In reaching this conclusion, the Board observes that, to 
date, the veteran has not complained of having any malunion 
or non-union of the ulna, and such was not found on clinical 
examination or by X-ray study.  As such, this disability 
should not have been rated under Diagnostic Code 5211.  The 
Board notes that, according to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis is instead rated on the 
basis of limitation of motion under the appropriate 
diagnostic code of the joint involved, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code.  Limitation of motion 
of the forearm and elbow, in turn, is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5206-5208.

The veteran is left-hand dominant, and Diagnostic Codes 5206, 
5207 and 5208 all evaluate left elbow disability based on 
limitation of motion.  In this regard, the Board notes that 
flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I.

Pursuant to Diagnostic Code 5206, when flexion of the major, 
i.e., left forearm, is limited to 110 degrees, a 
noncompensable rating is warranted.  Under this code, a 10 
percent rating requires that flexion be limited to 100 
degrees.  In addition, a 20 percent rating is warranted when 
the disability limits forearm flexion to 90 degrees, and if 
limited to 70 degrees, a 30 percent rating is warranted.  
Under this code, a 40 percent rating requires limitation of 
forearm flexion to 55 degrees, and a 50 percent rating 
requires limitation of forearm flexion to 45 degrees. 

Under Diagnostic Code 5207, limitation of extension of the 
major forearm from 45 to 60 degrees warrants a 10 percent 
rating.  This code provides that a 20 percent rating is 
warranted if extension is limited to 75 degrees, and a 30 
percent rating if extension of the forearm is limited to 90 
degrees.  A 40 percent rating requires that extension be 
limited to 100 degrees, and a 50 percent rating requires that 
it be limited to 110 degrees.  

Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208.

As noted above, the June 1998 VA examination revealed that 
the veteran, albeit with pain, which was objectively shown, 
had flexion to 110 degrees.  Applying the criteria contained 
in Diagnostic Code 5206 results in a noncompensable 
evaluation.  In light of the veteran's functional impairment 
due to pain, however, and given that the condition is subject 
to flare-ups (the VA examination was not conducted during a 
period of flare-up), the Board concludes that the left elbow 
disability is likely manifested by limitation of motion that 
is comparable to limitation of left forearm flexion to 100 
degrees in light of the provisions of 38 C.F.R. §§ 4.40 and 
4.45; see also DeLuca v. Brown, 8 Vet. App. at 205-7.  As 
such no more than the current 10 percent evaluation is 
appropriate.  This conclusion is consistent with the intent 
of the rating schedule to recognize painful motion as 
warranting at least the minimum evaluation for the joint.  
See Lichtenfels, 1 Vet. App. at 488; 38 C.F.R. § 4.59.

A similar determination results by evaluating the veteran's 
left elbow disability under Diagnostic Code 5207 because the 
veteran had left forearm extension to 50 degrees, again 
accompanied by pain and functional impairment.  Given the 
veteran's complaints of pain and functional loss, and 
especially during periods of flare-up, it is likely that he 
had functional loss due to pain results in impairment greater 
than that shown objectively during the June 1998 VA 
examination.  As such, the Board finds that the veteran's 
left elbow disability is manifested by limitation of motion 
that is comparable to limitation of left forearm extension to 
60 degrees in light of the provisions of 38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. at 205-7.  
The Board notes, however, that this again yields a finding 
that his left elbow disability does not warrant an evaluation 
greater than the current 10 percent rating.  

In light of the foregoing, however, and resolving all 
reasonable doubt in the veteran's favor, because, especially 
during periods of flare-up, it is likely that he has 
functional loss due to pain results in impairment greater 
than that shown objectively during the June 1998 VA 
examination, a maximum rating of 20 percent is warranted 
under Diagnostic Code 5208.  In this regard, the Board notes 
that because the examination was not conducted during such a 
flare-up, the Board finds that the veteran likely experiences 
additional functional loss during flare-ups beyond that which 
is objectively shown.  Although the record does not clearly 
indicate the extent of such additional functional loss, the 
Board finds that, with resolution of all reasonable doubt in 
the veteran's favor, it is conceivable that the veteran's 
left elbow disability results in overall functional loss 
comparable to limitation of left arm flexion to 100 degrees 
and left arm extension to 45 degrees.  As such, the criteria 
for a maximum 20 percent evaluation under Diagnostic Code 
5208 are met.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 204-7.  

The Board has considered whether there are any other 
applicable codes under which to rate this disability; 
however, given the veteran's complaints and the findings of 
the June 1998 VA examination, there are none.  Accordingly, 
no more than a 20 percent schedular rating for this condition 
is warranted for the veteran's left elbow disability.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's left elbow disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 20 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  The disability does not result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent disability rating for 
residuals of a fractured olecranon process of the left ulna 
with arthritis, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

